Per curiam.
This disciplinary matter is before the Court on the petition of John Y. Lloyd (State Bar No. 455310) for voluntary discipline, by which Lloyd seeks a Review Panel reprimand for an admitted violation of Rules 1.4 and 1.16 (d) of the Georgia Rules of Professional Conduct. See Bar Rule 4-102 (d). In his petition, Lloyd admits that he was paid $4,500 to represent a criminal defendant in an appeal, but by the time Lloyd entered an appearance, the appeal already had been dismissed. Lloyd did not realize at first that the appeal had been dismissed, and he did some work on it, but he admits that he did not earn the full $4,500 that he was paid. Nevertheless, Lloyd also admits that he only refunded $375 to his client, although he asserts — in conclusory fashion and without a bit of explanation or documentation — that he is unable to refund any more. The State Bar recommends that we accept the petition, but for the reasons that follow, we reject it.
*156Decided June 3, 2013.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
In the first place, the petition itself is woefully inadequate. It does not disclose how much work Lloyd did on the appeal, it does not disclose how much of the $4,500 that he believes he earned, and most significantly, it does not disclose why he cannot refund anything more than $375 to the client. Moreover, we note that Lloyd has two prior instances of formal discipline, having received a formal letter of admonition in 2003 and an Investigative Panel reprimand in 2009. Although Lloyd notes that he has cooperated with the State Bar with respect to his violation, and although he claims that he has made an “effort to refund some of the fee,” we are unwilling in this case to impose something less than the most severe sanction for this violation without, at the very least, a more fulsome explanation of the reasons that no more has been refunded to the client.*

Petition for voluntary discipline rejected.


All the Justices concur.


 The most severe sanction that we may impose in this case is a public reprimand. See Georgia Rules of Professional Conduct, Rules 1.4 and 1.16 (d).